DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 11-11-20 have been fully considered but they are not persuasive. With regards the indep claims 1, 26, 43, for example, examiner notes that particular claim recitation(s) were deleted, for the plurality of battery banks… and thus the scope of claim was not carried thru in addition to an amendment(with regards the natural output power relationship of generator and motor, i.e. generator power  being > than  input power of motor) that does not overcome the prior art of record,  as explained below, and thus the claims as amended are being reconsidered again with the previous references applied. 

1) The terminal disclaimer filed 11/11/20 has been approved.
2) Claims 8 and 39 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 10, 15, 16, 19, 20, 26, 27, 28, 30, 33, 35, 43, 45, 46 and 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al (US 2015/0197163) in view of Rocci et al(US 2011/0068746) both of record.
1, 26, 43(as amended):
The reference to Loftus et al shows an application of a power storage and production system, see figure below, showing a battery bank(20) with a plurality of cells( C,D,E see fig 3). An electric motor/Gen (18) is coupled to the battery bank and a generator(14) is coupled to the motor and external load (the vehicle with output shaft(36) and differential(40). It is to be noted that for the battery bank, a plurality of cells is charged while one is discharged(see para 0012). 
Re claims (15,16):Please note drive shaft (30 ) is coupled to a second drive shaft (36) with mechanical trans/gearbox. Note the generator coupled to the wheel loading requires greater power output to drive the load. The method steps being inherent.
Re claims (10, 33, 35, ): please note the CVariable torque converter.
Re claims 19 and 20: please note the controller (50) with accelerator input allows for the motor to regulate the output power produced by the generator to drive the wheels. The PCU and power electronics work together to control the system. The method steps being inherent.


    PNG
    media_image1.png
    937
    1128
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    838
    935
    media_image2.png
    Greyscale


Re claim 2: The ability to control rates of charge/discharge is suggested by the following that is if some cells are charging another cell may not be discharged:
“…[0012] An improved charge balancing system may utilize a configurable power 
source external to the traction battery to provide a BECM with additional 
charge management strategies.  Using the configurable power source, the BECM 
may be configured to provide power to the battery while also commanding the 
cells of the battery to be connected through associated 
resistive loads, thereby allowing for different levels of charge or discharge 
to be applied to different cells of the battery.  These additional charge 
management strategies may include maximally depletive, maximally-additive, or a 
combination of depletive, additive, and charge-neutral strategies.  In addition 
to the maximally depletive and additive charging strategies, the BECM may allow 
for the selective application of limited-depletive and limited-additive 
strategies.  As one example, in response to a cell achieving a threshold 
voltage, the BECM may be configured to command the ASIC to activate the 
associated resistive circuitry for the cell and reduce a charge current applied 
to the battery by the configurable power source to prevent the cell from 
acquiring additional charge, but allowing other cells of the battery to 
continue to charge at a slower rate. …”
The reference to Loftus et al does not show additional battery banks controlled with the same operational functionality as individual battery cells, however this  is conventional in battery bank monitoring/control applications and the examiner will rely on Rocci et al to show that the same concept can be applied to charging/discharging different battery banks in unison as is conventional and a simple matter of design consideration in addition to the power generator output being > than the input power to the  motor.
The Rocci et al reference, from the same field of endeavor, allows for a plurality of battery banks to be equalized. 



“   [0103] At 1012, the optimum discharge current may be determined.  Generally, 
the optimum discharge current for an individual battery may be a function of 
the difference between the present battery voltage and the target battery 
voltage.  The optimum discharge current may be obtained from a lookup table 
indexed by this difference.  The optimum discharge current may be obtained 
algorithmically according to a continuous mathematical expression based on the 
difference between the present voltage and the target voltage. 
 
[0104] At 1013, the present battery voltage may be determined.  The present 
battery voltage is typically derived from the voltage reported by the 
individual battery sensor the last time the sensor was polled by the control 
unit.  And, at 1014, the present battery voltage is compared to the target 
voltage.  For example, the target individual battery voltage may be subtracted 
from the present battery voltage to obtain a difference voltage. 
 
[0105] At 1015, it is determined whether the battery voltage or the target 
voltage is greater and/or if the difference exceeds an equalization 
specification.  If the battery voltage is greater than the target voltage, the 
battery sensor should begin to discharge it.  If the battery voltage is not 
greater than the target voltage, the battery sensor should stop any ongoing 
discharging of the battery. “
Thus discharging some while charging others is provided for in unison.
Re claims 27, 28, 30, 45, 46, 47: The generator shown in Loftus et al would allow for the charging of the battery bank as desired. The rate of discharge/charge is a function of the sensors(measuring voltage ) and polling info obtained by Rocci et al and the figures 12A,B show the duty cycle control; a similar resistive loading across each cell of Loftus et al allows for the discharge as desired.
The rate of discharge/charge is a function of the sensors(measuring voltage ) and polling info obtained by Rocci et al and the figures 12A,B show the duty cycle control; a similar resistive loading across each cell of Loftus et al allows for the discharge as desired. Lastly, the generator as noted above will have to provide a power output > than what is needed for the motor input due to the fact that it has to also power additional loading as needed at certain times besides the input power for the motor.
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the Loftus et al reference maybe enhanced to include multiple battery banks to various loads, for example, and with Rocci et al showing that the monitoring of battery banks and the respective charge and discharge for each is equally important as one battery banks and the individual cells. That is, equalization of charge and avoiding bad cells/battery banks  is a common desire and with a controller, this is a simple matter of design consideration.

Re claim 5: The battery sensors allow for the polling and thus information for the discharging and  charging of the respective battery banks provided for in unison.



Allowable Subject Matter
Claims    3, 4, 6,7, 9,  11, 12,  13, 14, 17, 18, 21,22,23,  24, 25, 29, 31, 32, 34, 36-38, 40-42, 44, 48, 61- 64   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2. 	Claims 49- 60 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849